 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Christina V. Miller, Esq.
     Nevada Bar No. 12448
 4   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 5   7785 W. Sahara Ave., Suite 200
 6   Las Vegas, NV 89117
     (702) 637-2345; Fax: (702) 946-1345
 7   cmiller@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association as Trustee for Terwin Mortgage Trust
 8   2004-13 ALT, Asset-Backed Certificates, TMTS Series 2004-13ALT
 9
                                UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11
      U.S. BANK NATIONAL ASSOCIATION AS                Case No.: 2:20-cv-02239-GMN-VCF
12    TRUSTEE FOR TERWIN MORTGAGE
      TRUST 2004-13 ALT, ASSET-BACKED
13    CERTIFICATES, TMTS SERIES 2004-                  STIPULATION AND ORDER TO
      13ALT,                                           EXTEND DISCOVERY DEADLINES
14
15                         Plaintiff,                  [First Request]
             vs.
16
      FIDELITY NATIONAL TITLE GROUP,
17    INC.; CHICAGO TITLE INSURANCE
18    COMPANY; TICOR TITLE OF NEVADA,
      INC.; DOE INDIVIDUALS I through X; and
19    ROE CORPORATIONS XI through XX,
      inclusive,
20
                          Defendants.
21
22          Plaintiff, U.S. Bank National Association as Trustee for Terwin Mortgage Trust 2004-13
23   ALT, Asset-Backed Certificates, TMTS Series 2004-13ALT (“U.S. Bank Trustee”) and
24   Specially-Appearing Defendant Fidelity National Title Group, Inc. (“Fidelity”), and Defendants
25   Chicago Title Insurance Company (“Chicago Title”), and Ticor Title of Nevada, Inc. (“Ticor”,
26   collectively “Defendants”) (collectively, the “Parties”), by and through their counsel of record,
27   hereby submit their Stipulation to Extend Discovery Deadlines by ninety (90) days in accordance
28   with Local Rule 26-3 and Local Rule IA 6-1. The Parties are requesting an extension to the




                                                Page 1 of 5
 1   discovery deadlines as the Parties are finalizing a stipulated protective order to be filed and
 2   entered by the Court prior to the Parties’ disclosure of confidential documents. The Parties’
 3   experts need additional time to review the substantive document production prior to the initial
 4   expert disclosure deadline, which is currently set for July 9, 2021. Based on the volume of the
 5   documents and the need for a protective order, the Parties request an additional ninety (90) days
 6   in order to complete discovery and provide the experts with sufficient opportunity to review
 7   documents and responses to the pending written discovery requests.
 8          The request for an extension is supported by good cause in compliance with LR 26-3, has
 9   been brought in good faith, is the first request for an extension of time to the discovery deadlines
10   and is not intended to cause delay.
11          (a) A statement specifying the discovery completed:
12          The Parties conducted the Fed. R. Civ. P. 26(f) conference on January 6, 2021. Thereafter,
13   the Parties promptly submitted their proposed Joint Discovery Plan on January 20, 2021 [ECF
14   No. 14]. On January 21, 2021, the Court entered the Scheduling Order [ECF No. 15], setting the
15   following deadlines:
16              •   Initial experts: July 9, 2021;
17              •   Rebuttal experts: August 9, 2021;
18              •   Discovery cutoff: September 7, 2021;
19              •   Dispositive motions: October 7, 2021; and
20              •   Joint proposed pretrial order: November 5, 2021, or 30 days after resolution of
21                  dispositive motions.
22          The Parties have completed the following discovery to date:
23              •   Defendants’ Initial Disclosure of Witnesses and Documents, March 31, 2021;
24              •   U.S. Bank Trustee’s Initial Disclosure of Witnesses and Documents, March 31,
25                  2021;
26   ///
27   ///
28   ///




                                                 Page 2 of 5
 1          (b) A specific description of the discovery that remains to be completed:
 2          The Parties need to conduct the following discovery:
 3              •   Final agreement of the terms of a Stipulated Protective Order and the Court’s entry
 4                  of the same;
 5              •   The Parties’ Initial Expert Disclosure(s);
 6              •   The Parties’ Rebuttal Expert Disclosure(s);
 7              •   Deposition of Fed. R. Civ. P. 30(b)(6) Witness for Chicago Title;
 8              •   Deposition of Fed. R. Civ. P. 30(b)(6) Witness for Fidelity;
 9              •   Deposition of Fed. R. Civ. P. 30(b)(6) Witness for Ticor;
10              •   Deposition of Fed. R. Civ. P. 30(b)(6) Witness for U.S. Bank Trustee;
11              •   Deposition of various fact and expert witnesses; and
12              •   Such other discovery that may be deemed necessary or appropriate.
13          (c) The reasons why the deadline was not satisfied or the remaining discovery was
14              not completed within the time limits set by the discovery plan:
15          Due to the need for a protective order and the volume of discovery propounded, the Parties
16   need additional time to respond to the pending requests prior to the initial expert disclosure
17   deadline of July 9, 2021. Over the past several months, the Parties have been negotiating the terms
18   of an appropriate protective order that would meet all of the Parties’ needs and they anticipate
19   that a stipulated protective order will be entered shortly. Thereafter, the Parties plan on producing
20   documents and propounding written discovery requests. The Parties anticipate that the
21   confidential document production will be voluminous and will need to be reviewed by their
22   retained experts in preparation of authoring reports. Accordingly, the Parties request a ninety (90)
23   day extension to the discovery deadlines so that discovery responses can be provided and the
24   Parties’ experts have sufficient time to review the written discovery responses, documentation,
25   and issue opinions prior to the initial expert disclosure deadline.
26          In accordance with Local Rule 26-3, good cause exists for an extension to the discovery
27   deadlines as the Parties’ experts are unable to prepare an expert report prior to the July 9, 2021
28




                                                  Page 3 of 5
 1   deadline given that written responses from the Parties have not yet been completed, nor has a
 2   protective order been entered.
 3          (d) A proposed schedule for completing all remaining discovery.
 4          The Parties request that current Scheduling Order [ECF No. 15] be extended as follows:
 5          1. Last Day to Disclose Initial Expert Report: currently July 9, 2021, desired October
 6              7, 2021;
 7          2. Last Day to Disclose Rebuttal Experts: currently August 9, 2021, desired November
 8              8, 2021;
 9          3. Last Day to Complete Discovery: currently September 7, 2021; desired December 6,
10              2021;
11          4. Last Day to File Dispositive Motions: currently October 7, 2021, desired January 5,
12              2022;
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///




                                              Page 4 of 5
 1        5. Last Day to File Joint Pre-Trial Order: currently, November 5, 2021, desired
 2           February 3, 2022. In the event dispositive motions are filed, the date for filing the
 3           joint pretrial order shall be suspended until thirty (30) days after a decision of the
 4           dispositive motions. The disclosures required by Fed. R. Civ. P. 26(a)(3), and any
 5           objections thereto, shall be included in the pretrial order.
 6        IT IS SO STIPULATED.
 7   DATED this 18th day of June, 2021.               DATED this 18th day of June, 2021.
 8
     WRIGHT, FINLAY & ZAK, LLP                        SINCLAIR BRAUN LLP
 9
     /s/ Christina V. Miller                          /s/ Kevin S. Sinclair
10   Christina V. Miller, Esq.                        Kevin S. Sinclair, Esq.
11   Nevada Bar No. 12448                             Nevada Bar No. 12277
     7785 W. Sahara Ave., Suite 200                   16501 Ventura Boulevard, Suite 400
12   Las Vegas, NV 89117                              Encino, California 91436
     Attorneys for Plaintiff, U.S. Bank National      Attorney for Defendants, Fidelity National
13
     Association as Trustee for Terwin Mortgage       Title Group, Inc., Fidelity National Title
14   Trust 2004-13 ALT, Asset-Backed                  Insurance Company, and Ticor Title of
     Certificates, TMTS Series 2004-13ALT             Nevada, Inc.
15
16
17
          IT IS SO ORDERED.
18
19        Dated this 23rd day of June, 2021.

20
21                                              ________________________________________
22                                              Cam Ferenbach
                                                United States Magistrate Judge
23
24
25
26
27
28




                                               Page 5 of 5
